DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (U.S. Patent Application Number: 2005/0272449) in view of Yang et al. (U.S. Patent Application Number: 2018/0049108).
Consider claim 1; Gallagher discloses a first apparatus, comprising a processor (par. 79, lines 1-4; par. 240, lines 1-6), a memory (par. 79, lines 1-4; par. 240, lines 10-16), and communication circuitry (par. 240, lines 10-12), the first apparatus being connected to a network via its communication circuitry (par. 240, lines 10-12), the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which (par. 79, lines 1-4; par. 240, lines 10-16), when executed by the processor of the first apparatus par. 79, lines 1-4; par. 240, lines 1-6), cause the first apparatus to perform operations comprising: 
receiving, from a first Public Land Mobile Network (PLMN) [e.g. UNC of Bluetooth or WLAN (par. 77, lines 10-18; par 78, lines 6-10)], a first indication signifying that the first PLMN supports PLMN retargeting [e.g. redirecting (par. 152, lines 1-4; par. 162, lines 1-5)];

receiving, from the first PLMN and in response to the first registration request (par. 148, lines 1-3), a registration reject message (par. 160, lines 1-4), comprising an identification of the second PLMN [e.g. UNC 2 (par. 163, lines 1-7)]; 
sending a second registration request to the second PLMN [e.g. UNC 2 (par. 164, lines 1-6)].
Gallagher discloses the claimed invention except: the first indication pertaining to one or more Internet-of-Things (IoT) and/or enhanced Mobile Broadband (eMBB) services available on a second PLMN that are not available on the first PLMN.
In an analogous art Yang discloses the first indication pertaining to one or more Internet-of-Things (IoT) and/or enhanced Mobile Broadband (eMBB) services available on a second PLMN that are not available on the first PLMN [e.g. lower data rate (par. 25, lines 1-3, 7-17; par. 29).
It is an object of Gallagher’s invention to provide a method for performing messaging in a network. It is an object of Yang’s invention to broadcast access information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gallagher by including IoT, as taught by Yang, for the purpose of enhancing a user’s experience in a telecommunications network.
Consider claim 2 , as applied in claim 1; Gallagher discloses the first registration request comprises a second indication (e.g. redirected UNC IE) signifying that public land mobile network retargeting is requested (par. 148; par. 162, lines 1-5).
Consider claim 21 , as applied in claim 1; Gallagher discloses the first apparatus comprises data indicating that the first public land mobile network [e.g. UNC of Bluetooth or WLAN (par. 77, lines 10-18; par 78, lines 6-10)] supports public land mobile network retargeting [e.g. employing redirection format (par. 162, lines 1-3)].
claim 22 , as applied in claim 1; Gallagher discloses storing information (par. 234, lines 1-3, 6-8) from the registration reject message (par. 160).
Consider claim 23, as applied in claim 1; Gallagher discloses searching for a cell that matches the identification of the second public land mobile network (par. 164, lines 1-8).
Consider claim 25, as applied in claim 1; Gallagher discloses the first apparatus is a user equipment (par. 148, lines 1-3).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (U.S. Patent Application Number: 2005/0272449) in view of Yang et al. (U.S. Patent Application Number: 2018/0049108) in view of Davies et al. (U.S. Patent Application Number: 2013/0053044).
Consider claim 24, as applied in claim 1; Gallagher and Yang disclose the claimed invention except: receiving, from the second public land mobile network, a registration accept message comprising a cellular operating profile.
In an analogous art Davies discloses receiving, from the second public land mobile network, a registration accept message comprising a cellular operating profile (par. 28, lines 3-5; par. 70-74).
It is an object of Gallagher’s invention to provide a method for performing messaging in a network. It is an object of Yang’s invention to provide a method for broadcasting access information. It is an object of Davies’ invention to provide a method for managing devices with flexibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallagher and Yang by including an operating profile, as taught by Davies, for the purpose of efficiently handling communication in a wireless system.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646